Opinion by
Rice, P. J.,
The appellant is placed in this dilemma : The order of which he complains, appointing an auditor to pass upon the exceptions, restate and reform his account and make distribution of the balance found due, is clearly an interlocutory order from which an independent appeal does not lie. If, therefore, as might be inferred from appellant’s paper-book, no final decree has been entered, the appeal is premature. If, on the other hand, the auditor made report, which was confirmed, and final decree was entered, the appellant’s paper-book is defective, in material particulars : it does not contain a copy of all the docket entries; it does not contain a copy of the auditor’s report and the exceptions thereto, and does not set forth the decree upon such exceptions. See rule 27 of the Superior Court. In either event the appellee’s motion to quash must prevail. We remark in addition that we discover no such plain misconstruction on the part of the court below of its own rules, or such abuse of its discretionary power to relieve from technical defaults, where this can be done without injury to either party, as would justify this court in interfering.
The appeal is quashed at the' costs of the appellant.